Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22,24,41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ridolfi (8,037,794) in view of Chiocchetti et al.(2006/0162522), Chiocchetti et al.(2006/0000312) and Wunderlich et al.(5,557,997)
Ridolfi shows a cutting machine with most of the recited limitations of claim 22 including;
at least one feed path (fl) for the elongated products wherein the elongated products move forward along a direction substantially parallel to a longitudinal extension thereof; 
feed members (5) for feeding the elongated products, arranged along said feed path; 
a rotating unit (25,13, etc.), adapted to rotate around a rotation axis and carrying at least a first disc- shaped cutting blade (19A) and a second disc-shaped cutting blade (20B), rotation of the rotating unit causing an orbital movement of the first disc- shaped cutting blade and of the second disc-shaped cutting blade along trajectories intersecting the feed path;
wherein the first disc-shaped cutting blade (19A) and the second disc-shaped cutting blade (20B) are offset from each other in a direction parallel to the feed path; 
Ridolfi’s blades are spaced 180 degrees apart in the rotation direction, which is more than what is claimed.
Examiner takes Official Notice that it is well known to space 3 or 4 blades circumferentially, as opposed to just two.  Applicant has challenged this taking of Official Notice.  Accordingly, Examiner will provide references.  A first example of this is Chiocchetti ‘522 (figure 2).  A second example is Wunderlich (see figure 6A).  A third example is Chiocchetti ‘312 (figure 2).
It would have been obvious to one of ordinary skill to have modified Ridolfi by placing three or four blades circumferentially around the rotating unit, as taught by Chicchetti and Wunderlich, in order to increase throughput and/or decrease the frequency of blade sharpening/replacement needed.
With respect to claim 41, see the analysis above.
In regard to claims 24 and 43, having three blades would make the spacing 120 degrees, and having 4 blades would make the spacing 90 degrees.

Claims 22,24,38,41,43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ridolfi (8,037,794) in view of Funke, nee Honsel (3,949,637), Schmitt (2,008,111), McCarthy (3,886,827) and Vadas (3,831,469)
As noted above, Ridolphi shows all of the recited limitations except Ridolfi’s blades are spaced 180 degrees apart in the rotation direction, which is more than what is claimed.

To reduce stress on the machine
To reduce stress on the workpiece
To reduce maximum noise levels
To reduce maximum power draw by the machine
Applicant has challenged this taking of Official Notice.  Accordingly, Examiner will provide references.  To be as thorough as possible, Examiner notes that this staggered-but-overlapping blade concept is known throughout many different types of cutting.  For example, McCarthy employs it in linear bread cutting (see figure 5a).  A second example is Vadas in rotary fruit cutting (see figures 4,5).  A third example is Funke in vegetable cutting (see circumferentially staggered blades in left of figure 4).  A 4th example is Schmitt in rotary bread cutting (see circumferentially staggered blades 45).  Schmitt is particularly important, as he has rotating disk blades, just like Applicant, and just like Ridolphi.  
It would have been obvious to one of ordinary skill to have circumferentially staggered the adjacent blades on Ridolfi (e.g. blades 20A, 20B), as taught by Funke, Schmitt, McCarthy and Vadas, in order to achieve any or all of the advantages set forth above.  This can include overlapping the blades circumferentially as in claims 38 and 48, as this is shown by all four references.
In regard to claims 24 and 43, with this modification, the blades would be staggered between 5 and 120 degrees, as seen in the rotary secondary references.

Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s claim amendments have overcome the rejection under 35 USC 102.
Applicant’s arguments against the rejection under 35 USC 103 are unpersuasive.  The complexities noted in Chiocchetti ‘522 would not inhibit one of ordinary skill from implementing the 3 or 4 blade concept in Ridolphi, as the motivations are still valid, such as in order to increase throughput and/or decrease the frequency of blade sharpening/replacement needed.  Furthermore, other references such as Wunderlich and Chiocchetti ‘312 teach the 3 or 4 blade concept, but without the complexities of Chiocchetti ‘522.
On page 14, Applicant notes how his device is an improvement over Ridolphi, because it does not have two blades cutting in synchronism.  However, this argument is not pertinent, because Applicant has not claimed this feature.
On pages 14 and 15, Applicant argues that since his device only has two blades, there is more time to advance the log.  However, this argument is not pertinent, because Applicant’s claims are not limited to two blades.
On page 18, Applicant argues that Funke and Schmitt do not provide the teaching to modify Ridolphi.  There does not appear to be any rationale to Applicant’s argument, so the rejection stands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724